Citation Nr: 0506157	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  04-08 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for left hand condition.

ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran had active service from July 1998 until June 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied service connection for a 
left hand condition.



FINDING OF FACT

The veteran does not have a left hand condition that is 
related to service.


CONCLUSION OF LAW

A chronic left hand condition was not incurred or aggravated 
during the veteran's service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to her claim, and expanded VA's duty to notify the 
claimant and her representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's July 2002 decision and December 2003 
statement of the case (SOC) that the evidence did not show 
that the criteria for service connection for the claimed 
condition had been met.  The SOC contained the full text of 
38 C.F.R. § 3.159.  In addition, in a letter dated in June 
2003 (hereinafter "duty to assist letter"), the RO notified 
the appellant that it would obtain all identified, relevant 
information.  The Board concludes that the discussions in the 
RO's letter, the RO's decision and the SOC adequately 
informed the appellant of the information and evidence needed 
to substantiate her claim, thereby meeting the notification 
requirements of the VCAA.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Regarding the content of the RO's duty to assist letter, the 
Board notes that in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) (Pelegrini I) the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  The Court stated that this 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

In the duty to assist letter from June of 2003 the veteran 
was informed that the VA would attempt to obtain her service 
medical records, and other military service records if they 
were necessary.  The letter also told her that the VA would 
obtain any VA medical records or other medical treatment 
records that the veteran identified.  She was further 
informed that the VA would schedule a VA examination if 
necessary, that she may also submit her own statements or 
statements from others describing her physical or mental 
disability symptoms.  

The contents of the RO's duty to assist letters fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), to include the "fourth element."  See 
Pelegrini II, at 120 and VAOPGCPREC 7-2004 (June 24, 2004).  
Therefore, the claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notice.

The Board also notes that the June 2003 letter was sent to 
the appellant after the RO's July 2002 decision that is the 
basis for this appeal.  As noted in Pelegrini II, the plain 
language of 38 U.S.C.A. § 5103(a) requires that this notice 
be provided relatively soon after VA receives a complete or 
substantially complete application for benefits; thus, the 
Court held that under section 5103(a), a service-connection 
claimant must be given notice before an initial unfavorable 
RO decision on the claim.  

However, in reviewing AOJ determinations on appeal, the Board 
is required to review the evidence of record on a de novo 
basis and without providing any deference to the AOJ's 
decision.  As provided by 38 U.S.C. § 7104(a), all questions 
in a matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a letter prior to the 
AOJ's initial adjudication constitutes harmless error, 
especially since an AOJ determination that is "affirmed" by 
the Board is subsumed by the appellate decision and becomes 
the single and sole decision of the Secretary in the matter 
under consideration.  See 38 C.F.R. § 20.1104 (2004).  There 
simply is no "adverse determination" for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  Moreover, in this case a Decision Review Officer 
conducted a de novo review in December 2003 (see SOC) which 
was after the VCAA letter.  All the VCAA requires is that the 
duty to notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the June 2003 letter provided to the appellant was not 
given prior to the first AOJ adjudication of the claim, it 
was provided prior to a later de novo review by the AOJ and 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the letter fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the June 2003 letter was sent, 
in December 2003 a statement of the case was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notice.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the veteran by obtaining her 
available service and VA medical records.  She has been 
afforded VA examinations.  The Board concludes, therefore, 
that a decision on the merits at this time does not violate 
the VCAA, nor prejudice the appellant under Bernard v. Brown, 
4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of this duty could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

II.  Service Connection

The appellant asserts that service connection is warranted 
for a left hand condition.  She asserts that she incurred the 
claimed condition during service.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted on the basis of a post-service initial 
diagnosis of a disease, where the evidence relates the 
current condition to the period of service.  See 38 C.F.R. 
§ 3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.

The relevant medical evidence includes the veteran's service 
medical records, VA Compensation and Pension examination 
reports dated in June 2002 and October 2003, and a VA Hand, 
Thumb and Fingers exam report from November 2003.

According to a report dated in June 2002, the appellant 
underwent a VA compensation examination prior to her 
separation from service at which time multiple complaints 
were recorded including a cramping sensation in her hands 
after typing.  Examination of the hands showed a full range 
of motion with no clinical abnormality reported.  X-rays of 
the left hand were normal.  

In an examination report from the Ainsworth Army Health 
Clinic later in June 2002 the examiner reported "cystic 
swelling overlies left index finger MC-P Jt and there is a 
trigger finger effect."  The examiner gave an assessment of 
stenosing tenosynovitis and ganglion cyst flexor tendon left 
index finger.

The relevant post-service medical evidence includes the 
aforementioned VA examinations.  The VA Compensation and 
Pension examination report from October 2003 shows that 
appellant complained of a tender, painful, intermittent bump 
on her "left third hand digit" that was diagnosed as a 
ganglion cyst.  The appellant reportedly went for X-ray for a 
possible injection and the bump went away.  At the time of 
the examination the appellant reportedly "had no problems."  
A physical examination of the appellant found:

Right [sic.] hand - no tenderness to 
palpation.  Normal interosseous muscle 
strength, 20 degrees of radial deviation, 
45 degrees of ulnar deviation, normal 
sensation 70 degrees of wrist 
dorsiflexion, 80 degrees of palmar 
flexion.

The examiner's impression was a lax, third digit tendon, that 
bothered her approximately two to three times per year.

Though the above examination report refers to the right hand, 
the November 2003 Hand, Thumb and Fingers examination report 
makes clear that the October 2003 exam concerned the left 
hand, and that the use of the term "Right hand" was a 
typographical error.

The November 2003 Hand, Thumb and Fingers examination report 
shows that, upon examination of the appellant's left hand, 
there was no tenderness on palpation.  The examiner also 
noted normal interosseous muscle strength and no obvious 
deformities, with a diagnosis of likely tenosynovitis versus 
ganglion cyst of her left third digit tendon.  Finally, the 
examiner stated that there was no evidence of abnormality 
during the examination.

The Board finds that service connection for a left hand 
disorder is not warranted.  First, there is no in-service 
complaint, diagnosis or treatment on record for tenosynovitis 
of the left third finger, of which the veteran currently 
complains.  The only in-service complaint, diagnosis or 
treatment on record is in the medical examination report from 
June 2002, in which the examiner assessed the veteran's 
condition as stenosing tenosynovitis and ganglion cyst flexor 
tendon left index finger.  Secondly, according to recent VA 
medical reports, the veteran's painful bump on the left third 
finger "went away."  Upon examination in two separate 
instances, VA examiners noted that the appellant had no 
problems at that time.  Therefore, a disorder involving the 
third finger is not currently shown.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (holding that under 38 U.S.C.A. §§ 
1110 and 1131, an appellant must submit proof of a presently 
existing disability resulting from service in order to merit 
an award of compensation).  Thirdly, there is no medical 
opinion in the record stating that there is a nexus between 
the veteran's tenosynovitis and her service.  The Board thus 
finds that the veteran's tenosynovitis is not currently 
shown, that there is no competent evidence of a nexus between 
the veteran's condition and her service, and that, because 
the symptoms first appeared on the index finger and later 
appeared on the third finger, there is no continuity of 
symptoms.  The claim for service connection for a left hand 
condition must therefore be denied.

The Board has considered the veteran's lay statements.  The 
Board points out that, although a lay person is competent to 
testify only as to observable symptoms, see Falzone v. Brown, 
8 Vet. App. 398, 403 (1995), a layperson is not competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  In this case, the Board has determined 
that the medical evidence is more probative of the issue, and 
that it outweighs the lay statements.  Accordingly, the 
veteran's claim for service connection for left hand 
condition must be denied.

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  It follows that there is no 
reasonable doubt that would permit a favorable determination 
on this issue.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a left hand condition is denied.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


